DISMISS and Opinion Filed October 31, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01360-CV

                                 JANESA LEWIS, Appellant
                                          V.
                                  BEAUTY, LLC, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04714-C

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss appeal. Appellant has informed the

Court that she no longer wishes to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141360F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JANESA LEWIS, Appellant                            On Appeal from the County Court
                                                   at Law No. 3, Dallas County, Texas.
No. 05-14-01360-CV        V.                       Trial Court Cause No. CC-14-04714-C.
                                                   Opinion delivered by Chief Justice Wright.
BEAUTY, LLC, Appellee                              Justices Lang-Miers and Brown,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BEAUTY, LLC recover its costs of this appeal from
appellant JANESA LEWIS.


Judgment entered October 31, 2014.




                                             –2–